  Case 3:18-cv-01322-KAD Document 308-57 Filed 09/29/20 Page 1 of 5




Plaintiff Exhibit III
     Case 3:18-cv-01322-KAD Document 308-57 Filed 09/29/20 Page 2 of 5


                                                                          1

 1                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT
 2

 3        JANE DOE

 4        VS.                                    3:18-cv-01322-KAD

 5        TOWN OF GREENWICH, ET AL.

 6

 7

 8           Deposition of CHIEF JAMES HEAVEY, taken in

 9    accordance with the Connecticut Practice Book at

10    2 Greenwich Office Park, Suite 300, Greenwich,

11    Connecticut, before Deborah Gentile, RPR, a Registered

12    Professional Reporter and Notary Public, in and for

13    the State of Connecticut on March 26, 2019, at

14    10:04 a.m.

15

16

17

18                           DEBORAH GENTILE, RPR

19

20                 DEL VECCHIO REPORTING SERVICES, LLC
                     PROFESSIONAL SHORTHAND REPORTERS
21                           117 RANDI DRIVE
                        MADISON, CONNECTICUT 06443
22                             203.245.9583

23        Hartford                  New Haven                  Stamford

24

25

                           Del Vecchio Reporting
                               203-245-9583
     Case 3:18-cv-01322-KAD Document 308-57 Filed 09/29/20 Page 3 of 5


                                                                         4

 1                        CHIEF JAMES HEAVEY, having first been

 2      duly sworn, was deposed and testified as follows:

 3

 4                 COURT REPORTER:       Please state your name and

 5    address for the record.

 6                 THE WITNESS:      James J. Heavey, Greenwich

 7    Police Department, 11 Bruce Place in Greenwich,

 8    Connecticut.

 9                          DIRECT EXAMINATION

10    BY MS. HOOK:

11           Q     Good morning, Chief Heavey.

12                 Have you ever been deposed before?

13           A     Yes.

14           Q     You've been through this process; let me

15    explain, again, a couple of the ground rules.                The

16    court reporter can only take one person down at a

17    time, so you have to wait until I finish my question

18    to give your answer.        It's so we don't talk over each

19    other.

20                 You have to give audible answers, not a

21    shake of the head, because she can't record that

22    either.

23                 Is there any reason that you would be unable

24    to give truthful testimony today?            Medication or

25    anything like that?

                           Del Vecchio Reporting
                               203-245-9583
     Case 3:18-cv-01322-KAD Document 308-57 Filed 09/29/20 Page 4 of 5


                                                                         53

 1    police department reaches out to a superintendent or

 2    principal to advise of the arrest of a student?

 3            A     Right.

 4            Q     How many other principals or headmasters of

 5    schools in Greenwich have come to the police

 6    department on their own initiative to discuss criminal

 7    charges against students?

 8            A       I've spoken with -- I'm trying to think.

 9    Private schools, I've probably spoken to Molly King as

10    well.       That's the two high school-age -- and I've also

11    spoken with the head -- head of school at -- at Sacred

12    Heart School, as well, on different occasions.

13            Q     When did you speak to Molly King?

14            A     On a number of occasions, for different

15    events.

16            Q     Did Molly King come to the police department

17    to discuss criminal charges against students at her

18    school?

19            A     No.

20            Q     Who was the principal of Sacred Heart?

21            A     I don't remember her name.

22            Q     Did she come to the police department to

23    discuss criminal charges against students at her

24    school?

25            A     No.

                             Del Vecchio Reporting
                                 203-245-9583
     Case 3:18-cv-01322-KAD Document 308-57 Filed 09/29/20 Page 5 of 5


                                                                         54

 1           Q     So the only one that you can recall is Tom

 2    Philip?

 3           A     Yes.

 4           Q     Okay.    Do you recall what the criminal

 5    charges were that were brought against that student?

 6           A     I don't recall.       It perhaps was -- again, my

 7    best recollection, it might have been a drug

 8    violation.      But it was a number of years ago.

 9           Q     Do you remember how many criminal charges

10    that have been brought against Brunswick students in

11    the last three years?

12           A     No, I don't know the number.

13           Q     Is there any way that -- is there anything

14    that would refresh your recollection?             Is there any

15    report that we could look at that would tell us that?

16           A     There's no report that we specifically

17    identify criminal activity at one school or the other,

18    but we could refer to school-aged children who are

19    arrested at a certain time period.            We could do that

20    research, I guess.

21           Q     So we could get a report of school-aged

22    children arrested and charged -- arrested and/or

23    charged?

24           A     With the appropriate redactions due to their

25    age.

                           Del Vecchio Reporting
                               203-245-9583
